United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.C., Appellant
and
U.S. POSTAL SERVICE, FOREST HILLS
POST OFFICE, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Hackney, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1675
Issued: April 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 9, 2010 appellant filed a timely appeal from a March 10, 2010 nonmerit decision
of the Office of Workers’ Compensation Programs denying reconsideration. The final merit
decision in the case was issued January 8, 2009. There is no merit decision of record issued
within 180 days of June 9, 2010, the date appellant filed his appeal with the Board. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of the case.
The Board has jurisdiction over the nonmerit denial of reconsideration.
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review, as
being untimely and lacking of evidence showing clear evidence of error.
On appeal, appellant’s representative contends that appellant was within the performance
of duty when injured on May 26, 2008. He asserted that trimming trees was within appellant’s
duty description, that the employing establishment knew he had trimmed trees in the past and
that he was expected to initiate and prioritize tasks without supervisory direction.

FACTUAL HISTORY
On May 27, 2008 appellant, then a 55-year-old custodian, filed a traumatic injury claim
(Form CA-1) claiming that, on May 26, 2008, he sustained left humeral, right calcaneus and L1
vertebral fractures when he was knocked from a ladder by a falling tree branch while he trimmed
the tree with a chainsaw.1 A May 26, 2008 authorization for medical treatment (Form CA-16)
was signed by a customer service supervisor. Appellant’s position description noted that
custodial duties included tending to “lawns, shrubbery and premises of the [employing
establishment].”
In a May 26, 2008 letter, appellant’s supervisor, stated that “[t]rimming and cutting trees
[were] not part of [appellant’s] duties/activities. Specifically, the date of the injury, [appellant]
was scheduled to work his nonscheduled day to wax floor in the station.” The supervisor stated
that she was unaware whether management advised [him] to trim trees or whether [he] had done
so in the past. [She] stated that using power tools was outside the scope of appellant’s duties.
In a June 6, 2008 letter, the Office advised appellant of the evidence needed to establish
his claim, including factual information substantiating that trimming trees was within the
performance of duty. Appellant was afforded 30 days to submit such evidence. In a second
June 6, 2008 letter, the Office requested that the employing establishment explain if he was
assigned or expected to trim trees on May 26, 2008.
In a June 30, 2008 letter, appellant related that on May 26, 2008 his supervisor asked him
to come in on overtime to clean and wax the floors. As he knew of a “dangerously low branch
hanging in the station’s parking area, [he] brought [his own] tree trimming tools to work to cut
and remove the branch” while waiting for the floors to dry. There were no supervisors on duty.
Appellant contended that his supervisors were aware that he regularly “cleared, trimmed and cut
trees and brush.” Station managers gave him permission to bring in his chain saw from home to
remove branches in 2000 and early 2007. The ladder from which appellant fell was provided by
the employing establishment.
Appellant submitted June 26 and July 20 and 27, 2005 private-sector tree trimming
estimates obtained by employing establishment management officials.
By decision dated July 16, 2008, the Office denied the claim on the grounds that
appellant was not in the performance of duty when he fell from the ladder on May 26, 2008. It
found that trimming trees on May 26, 2008 was a deviation from his assigned task of waxing the
station floors.
In a July 28, 2008 letter, appellant requested a telephonic hearing, held
November 6, 2008. During the hearing, appellant’s representative asserted that the employing
establishment denied that trimming trees was within his duty description to protect new safety
program statistics. He noted that three stations in the same management district as the
1

Appellant submitted hospital records. On May 26, 20008 he underwent open reduction and fixation of a threepart proximal left humeral fracture. On June 11, 2008 appellant underwent open fixation of a right calcaneal
fracture.

2

employing establishment routinely purchased or rented chainsaws for premises maintenance.
Appellant’s representative noted that appellant’s supervisor originally said that appellant was in
the performance of duty.
After the hearing, appellant’s representative submitted undated interviews with
employing establishment station managers stating that they did not recall whether they instructed
appellant to bring in his chainsaw to remove a dead tree in 2001, late 2006 or early 2007.
In a December 3, 2008 letter, appellant’s representative stated that a central maintenance
supervisor in Tampa supervised all custodians at the Carroll, Forest Hills, Hilldale, New Tampa,
Produce and Sulphur Springs postal stations. He asserted that all these stations owned or rented
chainsaws for tree trimming. Therefore, it was appellant’s representative’s contention that
appellant’s supervisors were not being truthful when they denied that trimming trees was not a
custodial duty. He submitted August and September 2008 letters and photographs from
custodians at the Brandon, Produce, Riverview, Sulphur Springs and Zephyr Hills postal stations
stating that these facilities owned or rented chainsaws to trim trees on their premises.2
By decision dated January 8, 2009, an Office hearing representative affirmed the Office’s
July 16, 2008 decision, finding that appellant was not in the performance of duty when injured
on May 26, 2008. The hearing representative found that, on May 26, 2008, appellant was
assigned to wax floors. Appellant was not directed to perform any tasks involving climbing
ladders or using a chainsaw to trim trees.
In an undated letter received by the Office of February 24, 2010 appellant, through his
elected representative, requested reconsideration. Appellant’s representative asserted that
supervisors gave inconsistent statements, that the Office should review the custodial job
description, reconsider whether custodians used power tools in their daily tasks and that
custodians regularly worked without supervision. Appellant provided duplicate copies of job
descriptions, tree trimming estimates and letters and photographs regarding tree trimming at
postal stations. He newly submitted a Naples, Florida postal grievance opinion and award
finding that tree trimming was a custodial task, grievance documents regarding postal custodial
classification in Oklahoma and a fragment of an unsigned statement repeating prior arguments.
By nonmerit decision dated March 10, 2010, the Office denied reconsideration on the
grounds that appellant did not submit new, relevant argument or evidence establishing legal error
by the Office. It found that the additional arguments and evidence did not establish clear
evidence of error as they did not show that he was performing a regular or assigned duty when
injured on May 26, 2008.

2

Appellant’s representative also submitted a grievance determination regarding postal custodian classification in
Oklahoma and a Tampa headquarters custodian position description noting use of power lawnmowers.

3

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle a claimant
to a review of an Office decision as a matter of right.4 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.5 The Office, through regulations, has imposed limitation on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of
that decision.6 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).7
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulations.8
Office regulations state that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in the Office’s regulations, if the
claimant’s request for reconsideration shows “clear evidence of error” on the part of the Office.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.10 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.14 To show clear
3

5 U.S.C. § 8128(a).

4

Thankamma Mathews, 44 ECAB 765 (1993).

5

Id.; see also Jesus D. Sanchez, 41 ECAB 964 (1990).

6

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon., denied, 41 ECAB 458 (1990).
7

5 U.S.C. § 10.607(b); supra note 5.

8

Thankamma Mathews, supra note 4.

9

20 C.F.R. § 10.607(b).

10

Thankamma Mathews, supra note 4.

11

Leona N. Travis, 43 ECAB 227, 241 (1991).

12

Jesus D. Sanchez, supra note 5.

13

Leona N. Travis, supra note 11.

14

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

4

evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office’s decision.15 The Board must make an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.16
ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review. It issued its last merit decision in this case on January 8, 2009.
Appellant’s February 24, 2010 request for reconsideration was untimely filed as it was submitted
more than one year after the last merit decision.17 It must now be determined whether his
February 24, 2010 request for reconsideration demonstrated clear evidence of error in the
Office’s January 8, 2009 decision.
In the February 24, 2010 letter, appellant’s representative asserted that supervisors
provided inconsistent statements that custodians used power tools without supervision and that
the Office should review appellant’s job description. Appellant also submitted a fragment of an
unsigned statement reiterating arguments presented at the November 6, 2008 hearing. He also
provided duplicate copies of job descriptions and documents regarding tree trimming at other
postal stations. The Board has held that evidence or argument which is duplicative or cumulative
in nature is insufficient to warrant reopening a claim for merit review.18 These documents do not
establish on their face that the Office erred in denying appellant’s traumatic injury claim and are
insufficient to establish clear evidence of error.
Appellant also submitted a Naples, Florida postal grievance opinion finding that tree
trimming was a custodial task and documents regarding custodial classification at postal stations
in Oklahoma. These documents are not relevant to the claim as they do not address whether he
was assigned or permitted to trim trees at the employing establishment on May 26, 2008. The
Board has held that irrelevant evidence is insufficient to establish clear evidence of error.19
Appellant has not established that the Office improperly denied his request for further
review of the merits of his claim. The arguments and evidence submitted by him in support of
his February 24, 2010 request for reconsideration do not shift the weight of the evidence in his
favor or raise a substantial question as to the correctness of the Office’s January 8, 2009

15

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

16

Gregory Griffin, supra note 6.

17

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).

18

Denis M. Dupor, 51 ECAB 482 (2000).

19

Thankamma Matthews, supra note 4.

5

decision. The Board therefore finds that they are insufficient to demonstrate clear evidence of
error.
On appeal, appellant’s representative contends that appellant was within the performance
of duty when injured on May 26, 2008. He asserted that trimming trees was within appellant’s
duty description, that the employing establishment knew appellant had trimmed trees in the past
and that he was expected to work without direct supervision. These arguments go to the merits
of appellant’s claim, which are not before the Board on the present appeal. These arguments do
not establish clear evidence of error on the part of the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s February 24, 2010 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 10, 2010 is affirmed.
Issued: April 6, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

